DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 12 have been amended to incorporate the allowable subject matter of canceled claim 8. Independent claims 1 and 12 are allowable because the prior art does not teach “…wherein the machine learning model is trained to determine the transaction code and/or the authorization code based on the user inputs, and wherein training the machine learning model comprises:	obtaining predefined transaction codes and corresponding transaction descriptions from the enterprise system, and training the machine learning model using the obtained predefined transaction codes and the corresponding transaction descriptions by preprocessing the obtained transaction codes and the corresponding transaction descriptions and applying a plurality of modelling layers to the preprocessed transaction codes and the corresponding transaction descriptions, wherein the plurality of modelling layers are selected from a group consisting of an embedding layer, a masking layer, a long short-term memory layer, a dense layer, and a dropout layer…” in the context in which it is recited. 
Independent claims 11 and 16, and 21 have been amended to incorporate the previously indicated allowable matter in independent form. Independent claims 11 and 16 are allowable because the prior art does not teach “recording transaction logs in a repository when the user accesses the enterprise system; 	analyzing the transaction logs associated with the user in the repository using a second machine learning model; 	identifying one or more risk transactions associated with the user accessing the enterprise system based on the analysis; and 	generating a report including the identified one or more risk transactions for auditing…” in the contexts recited. 
In view of the foregoing, the application is being passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454